                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 HINDS COUNTY REPUBLICAN PARTY,                                                    PLAINTIFFS
 ET AL.

 V.                                                      CAUSE NO. 3:12-CV-653-CWR-FKB

 HINDS COUNTY, MISSISSIPPI, ET AL.                                               DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       In this case, the Hinds County Republican Party and a Republican elected official in

Hinds County allege that the County’s Board of Supervisors violated state and federal law when

it redrew the boundaries of several electoral districts. Having considered the evidence, the

arguments, and the law, the Court presents its findings and conclusions below.

I.     Factual and Procedural History

       A.      Background

       Hinds County is the largest county in Mississippi by population. The County is home to

the City of Jackson (the State’s most populous city), the State Capitol, and much of the

machinery of State government, with all of the infrastructure that entails.

       Most of the County’s residents are African-American. The remaining residents are

largely Caucasian. The County has relatively few citizens of other races and nationalities.

       The evidence shows that most of the County’s black residents vote to elect Democrats

into office, while a great portion of the County’s white residents vote to elect Republicans into

office. Between the demographics and this bloc voting, most elected officials within Hinds

County—such as the County Supervisors, the Mayor of Jackson, City Councilpersons, etc.—are

African-American Democrats.
         Hinds County has five Supervisors. One Supervisor is elected from each of Districts One

through Five. When this suit was filed, the Supervisors for Districts One, Two, Three, and Five

were black Democrats. Supervisor Phil Fisher, from District Four, was a white Republican.

Fisher is now the Mayor of Clinton, Mississippi.1 The District Four Supervisor was a white

Republican from before this suit was filed up until the November 2019 election.

         In the wake of the 2010 Census, the Board of Supervisors was required to redraw the

boundaries of County-level elected offices. The Board hired Derrick Johnson as a consultant to

amend the maps. A total of 119 precincts in the County could be adjusted. Johnson presented

several different maps to the Board, Maps 1-4. The Chairman of the Hinds County Republican

Party proposed an alternative map—Map 5. On February 28, 2011, the Board voted to approve

Map 1.

         All agree that the County was due to be redistricted to some extent. Two of the five

Supervisors’ Districts were malapportioned after population shifts. It is the means of the

redistricting, i.e., how the maps were drawn, that is disputed. The plaintiffs in this suit, the Hinds

County Republican Party and Fisher, allege that the Board redistricted to frustrate white voters,

white elected officials, and Republicans. The County responds that the majority of the Board

redistricted in the interests of partisanship and incumbency: in other words, that they redrew the




1
  Fisher was first elected Supervisor in 2007 and reelected without opposition in 2011. After resigning to become
Mayor of Clinton, an interim supervisor (Robert Walker) was appointed to that seat. Cheryl Lasseter, Hinds County
names two interim supervisors, WLBT, July 1, 2013, https://www.wlbt.com/story/22732646/hinds-county-names-
two-interim-supervisors/. Tony Greer, a Republican, was elected in a special election in 2013. Greer did not seek
reelection, but instead ran for Central District Public Service Commissioner. Jimmie E. Gates, Tony Greer
withdraws from Hinds County supervisor’s race, Clarion Ledger, Mar. 2, 2015, https://www.clarionledger.com/
story/politicalledger/2015/03/02/tony-greer-supervisor-public-service-commission/24256971/. Republican Mike
Morgan was elected Supervisor for District Four in 2015, defeating Vern Gavin, the former Hinds County
Administrator, by about 440 votes. Jimmie E. Gates, Is party or race more important? In January, there will be no
white officials on Board of Supervisors, a first in modern history, Clarion Ledger, Nov. 25, 2019, https://www.
clarionledger.com/story/news/politics/2019/11/20/race-political-party-hinds-county-mississippi-
elections/2512260001/ [hereinafter Gates, Party or race?].

                                                        2
lines to beef up their districts with more Democrats, so as to increase the likelihood of their own

reelection.

         The plaintiffs filed this case in September 2012, slightly less than a year after the county

elections, but on the cusp of the elections for the County Election Commissioners. The Chairman

of the Hinds County Republican Party acknowledged in his testimony that the suit was “last

minute.” A four-day hearing on preliminary injunctive relief was held the following month. This

Court denied the plaintiffs’ motion from the bench. The election was upon us and the evidence

was not strong enough to warrant an injunction. Accord Veasey v. Perry, 769 F.3d 890, 892 (5th

Cir. 2014).

         There was significant doubt as to whether either side wished to proceed with the case

after the hearing. In the first half of 2013, the parties failed for five months to contact chambers

and schedule a pretrial conference. In the second half of 2013, the plaintiffs failed for five

months to comply with the Scheduling Order, necessitating a Show Cause Hearing in 2014.

         The parties ultimately decided to take no discovery and, later, decided that a trial was

unnecessary. They instead submitted their case for adjudication on the hearing record and

additional evidence produced via affidavit. This case was paused for years while the parties

ordered the hearing transcript, secured their affidavits, and filed their briefs.

         Unfortunately, this case then sat dormant for additional years as we awaited the Supreme

Court’s decisions in Gill v. Whitford, 138 S. Ct. 1916 (2018) and Rucho v. Common Cause, 139

S. Ct. 2484 (2019), cases the parties and the Court hoped might provide additional guidance in

redistricting law.2 The guidance that came was partial. Still, this Court is ultimately responsible




2
 The Court, with the agreement of the parties, stayed this case on two separate occasions while waiting for the
decisions in these two cases. See Docket Nos. 66 and 69.

                                                         3
for the delay in this case. The Court expresses its regret to the parties and the public for the

length of time it took to reach a decision in this important matter.

           Despite the election having come and gone, and despite a new cycle of redistricting on

the horizon, recent case law from the Fifth Circuit indicates that this dispute is not moot. See

Thomas v. Bryant, No. 19-60133, Docket No. 142 (5th Cir. Sept. 23, 2019). The Court will begin

by describing the evidence the plaintiffs presented at the hearing on preliminary injunctive relief.

The defendants’ evidence, to the extent it is relevant, will be mentioned where necessary.

           B.       The Plaintiffs’ Evidence

           The plaintiffs’ attorney argued in his opening statement that the Supervisors engaged in

“a decided, deliberate effort to violate the rights of white people.” More colloquially, he said,

“they blackened up District 4 and 1.”

           At the time of the hearing, seven white people held County-level elected offices: Circuit

Clerk Barbara Dunn, County Court Judge William Skinner, District One Election Commissioner

Marilyn Avery, District Four Supervisor Phil Fisher, District Four Constable Jon Lewis, District

Four Election Commissioner Connie Cochran, and District Four Justice Court Judge Jimmy

Morton.3

           Commissioner Avery was the plaintiffs’ first witness. She testified that she had served as

Election Commissioner for approximately 16 years and had qualified to run for re-election in

2012. Out of the 119 Precincts in Hinds County, she said, the Supervisors had moved nine of

them. All five Districts were affected in some way. In her District specifically, the Supervisors

had taken out Precinct 1 and inserted Precincts 39 and 41. Commissioner Avery opposed the

changes.



3
    Hinds County’s Circuit and Chancery Judges are elected to State offices.

                                                           4
         Testimony cast doubt on whether redistricting would actually injure Commissioner

Avery. She admitted that she had “not campaigned at all.” She did not elaborate, but a possible

explanation for that is the various public controversies about Commissioner Avery and her

colleagues that term.4 We will return to Commissioner Avery later.

         The plaintiffs then called Pete Perry, the Chairman of the Hinds County Republican

Party. Perry arrived with a wealth of general knowledge about Hinds County elections and had

followed this redistricting process closely. He testified that the 2010 Census left Hinds County

malapportioned, which means that redistricting was warranted. Perry also testified that racial

bloc voting—an elemental fact of Mississippi history, all agreed—continues to the present day.

         Perry was apprehensive about this redistricting process because of the County’s mapping

consultant, Johnson. Perry objected to the County paying Johnson $40,000 for the mapping

effort5 and feared that Johnson could not be impartial because he was then the Chairman of the

Mississippi State Conference NAACP.6

         Perry became more concerned when two Supervisors made statements that he perceived

to be racist. First, when District One Supervisor Graham was asked about the proposals at the

Supervisors’ February 28, 2011 meeting, he responded, “I’m not running to lose.” Graham, who


4
  See Ward Schaefer, Hinds Election Feud Heats Up, Jackson Free Press, Nov. 1, 2010 (“Graves also accused
District 1 Commissioner Marilyn Avery of grabbing her and calling her ‘the b-word,’ an allegation Avery reportedly
admitted at Wednesday’s meeting.”); Hinds County Election Commissioner Clark voted out of office, WAPT, Nov.
7, 2012 (“The commission has been plagued by bitter internal fighting. Commission leaders called it a clash of
personalities. But some county officials said all the fighting was stopping progress and led to the most recent
problem with the commission -- failing to get absentee ballots out on time.”).
5
  The technology behind redistricting has improved so significantly in the last decade that expensive mapping
consultants may no longer be necessary. A college sophomore identified the § 2 violation in Thomas v. Bryant, for
example, and websites allow citizens to draw Congressional Districts with the click of a button. See Adam
Ganucheau, How a College Student Exposed Racial Gerrymandering, Prompted a Lawsuit and Forced Mississippi
to Redraw a Voting District, Miss. Today, Mar. 27, 2019, https://mississippitoday.org/2019/03/27/how-a-college-
student-exposed-racial-gerrymandering-prompted-a-lawsuit-and-forced-mississippi-to-redraw-a-voting-district/;
Aaron Bycoffe et al., Mississippi – The Atlas of Redistricting, FiveThirtyEight, https://projects.fivethirtyeight.com
/redistricting-maps/mississippi/.
6
  The video of the February 21, 2011 work session suggests that Perry and Johnson frequently disagree with each
other.

                                                         5
is black, had won his 2007 race by approximately 90 votes. Graham also told Perry that he was

only considering Maps 1, 2, and 3, all of which would have increased black voting age

population (BVAP) in his district. Perry told the Court, “you’re looking at 95, 98 percent of

those [persons] going to vote for the Democratic candidate.”

           The second statement happened when Perry complained to the then-President of the

Board, George Smith, about the unfairness of the redistricting process. Smith responded, “Pete,

this is a black county. We have black leadership. We’re going to hire black people. We’re going

to elect black people. Just get over it.” Perry testified that he “took offense” to that, believing that

Smith was “telling me and all the other white people that were in the county and all the other

Republicans that We’re going to do what we want to do, and -- you know, We’re going to do it

and just, as he said, get over it.”

           Perry’s concerns extended to the maps themselves. He described for the Court the defects

he saw with the County’s chosen map: it shuffled 23,000 voters, split precincts, and split

communities of interest.7 Precinct 91, for example, moved from District Four to District Three,

while Precinct 94 moved in the opposite direction. The net effect was to move “754 more black

votes into District 4,” Perry said. He thought that irrational: “by doing that you are adding people

into District 4 where you need to be getting people out of” that District. In contrast, Perry’s

proposed map would have fixed the malapportionment, he says, by moving Precinct 22 “from

District 3 to District 2” and moving “Precinct 91 from District 4 to District 3.”




7
    The defendants later put on testimony disputing that they split communities of interest.

                                                             6
        Still, Perry acknowledged that District 1 remained a “swing district.” He also

acknowledged that after redistricting, the white voting age population (WVAP) in District 4

remained above 50%.8

        Perry then testified as to procedural problems he believed occurred during the

redistricting process. He said that the maps had not been provided before the meeting for review

by the public or by Supervisor Fisher (who was calling in from his deployment in Afghanistan),

in violation of Mississippi’s open meetings law. Perry then objected to the break the Board took

before it voted on the proposed maps, saying that Supervisor Peggy Hobson Calhoun later

admitted to him that Board members went into a back room and agreed on their vote in advance,

which would be another violation of Mississippi’s open meetings law. According to Perry,

Supervisor Calhoun told him the following:

        You know, we didn’t adopt the plan that everybody agreed on to do. . . . When we
        went into recess, we all agreed that we were going to go back out and [Supervisor]
        Doug Anderson was going to make the motion to adopt plan 3. And we got out
        there and Doug wouldn’t speak and Doug wouldn’t speak. So, finally, I decided,
        well, you know, I like plan 1 better. They wanted plan 3. But of all the ones that
        were there, I thought plan 1 was the fairest one of the three. And so I made the
        motion for plan 1.

At the time, the Supervisors had not gone into Executive Session. Perry added, “it wasn’t

anything that seemed unusual to her or, quite frankly, to me, because I’m used to seeing that

happen.”

        Next, the plaintiffs called Judge Morton, the elected Justice Court Judge from District

Four. He testified that he, Commissioner Avery, Commissioner Cochran, and Constable Lewis,

all white Republicans, met with Johnson several days before the Supervisors’ meeting to come




8
 The before-and-after summary statistics of the redistricting, which were introduced into evidence as D-1, are
attached to this opinion as Appendix A.

                                                         7
up with Map 4. Judge Morton stated that they told Johnson what should be in the Map, and that

Johnson did it. Johnson had presented their Map at the meeting, Judge Morton agreed.

        Constable Lewis then took the stand and confirmed all of Judge Morton’s testimony. He

added that Johnson was the one who had initiated the meeting with the white Republican group,

and then had “kept in regular contact with us.” The meeting to draw the map took about four

hours, he said.

        The last witness to testify for the plaintiffs was Supervisor Fisher. In part, Supervisor

Fisher testified about his feelings of being excluded from the County’s redistricting process. He

was not consulted on the maps, he said. But Supervisor Fisher also spoke about what he believed

to be a pattern of racial animus by his colleagues.

        For example, during a 2008 executive session discussion regarding minority contracting,

Supervisor Fisher asked, “Why do we have a minority contractor here? Are they paid? . . . What

do they do for the money they’re paid for and who pays them?” To which Supervisor Anderson

responded, “It doesn’t matter who does the work as long as a black man gets paid.” Supervisor

Fisher continued, “Supervisor Peggy Calhoun, Supervisor Doug Anderson, Supervisor Kenny

Stokes have all said that . . . ‘We must do business with black businesses, black-owned

businesses.’”

        Supervisor Fisher added more context to the redistricting issue in particular. In fall 2012,

he said, his colleague during that term, Supervisor Stokes, asked him, “When are you white folks

going to take this [redistricting plan] to court?”9 Supervisor Fisher stated that he had spoken to

the Department of Justice during the preclearance process and objected to the redistricting map’s

treatment of white persons.


9
 It must be noted that at no time did Supervisors Smith and Stokes serve together; Stokes defeated Smith in the
Hinds County Democratic Primary of August 2, 2011.

                                                         8
        Supervisor Fisher then testified about what he believed to be the specific effects of the

new map:

        Q. And what does that do to your chances as a white Republican for winning?
        A. Well, it severely hampers them. I have campaigned vigorously in black
           neighborhoods and in black cities in the 4th district trying to get black votes,
           okay, making the effort to get black votes; and it doesn’t work out that way.
           Democrats vote for Democrats. Okay.

After Supervisor Fisher’s testimony, the plaintiffs rested. They later put on a brief rebuttal by

calling Perry. This rebuttal, and their post-hearing affidavits, reinforced the events and themes

already described in detail and need not be repeated.

II.     Legal Standard

        “In an action tried on the facts without a jury . . . , the court must find the facts specially

and state its conclusions of law separately. The findings and conclusions may be stated on the

record after the close of the evidence or may appear in an opinion or a memorandum of decision

filed by the court.” Fed. R. Civ. P. 52(a)(1).

        On appeal, “findings of fact are reviewed for clear error and legal issues are reviewed de

novo.” Env’t Texas Citizen Lobby, Inc. v. ExxonMobil Corp., 824 F.3d 507, 515 (5th Cir. 2016)

(quotation marks and citation omitted). “A finding is clearly erroneous when there is no evidence

to support it, or if the reviewing court, after assessing all of the evidence, is left with the definite

and firm conviction that a mistake has been committed.” Id. (quotation marks and citation

omitted). A factual finding is not clearly erroneous when “there are two permissible views of the

evidence.” Id. (quotation marks and citation omitted).

III.    Discussion

        A.      Federal Claims

        The Court will take up the plaintiffs’ federal claims in order of their strength.



                                                   9
               1.      Partisan Gerrymandering

       In a partisan gerrymandering claim, “a districting map is alleged to be unconstitutional

because it makes it too difficult for one party to translate . . . support into seats.” Rucho, 139 S.

Ct. at 2499. Here, the plaintiffs say, the Board’s redistricting process excessively favored

Democrats over Republicans, in violation of the Constitution.

       The best fit of the evidence to the law is that the Hinds County Board of Supervisors

engaged in slight partisan gerrymandering. The majority of Supervisors—the Democrats—were

motivated to secure their respective reelections and moved a handful of precincts to accomplish

that end. The specific changes are shown in Appendix A to this opinion, but their degree can be

summarized by plaintiffs’ counsel, who said during questioning of a Supervisor, “when you take

a district that’s barely white, 51.89, and go to 50.68, that helps the Democrat, doesn’t it? By

increasing the black and decreasing the white percentage, that helps a Democrat, doesn’t it,

according to your own definition of who votes which way in this state?” His line of questioning

reveals how small the changes were. And, as the discussion in the next section will show, there is

insufficient evidence to prove that this slight change has impacted the capacity of white

Republicans to obtain elective office in Hinds County.

       In any event, even if the Supervisors had engaged in more severe partisan redistricting,

all agree that the Supreme Court’s decision earlier this year in Rucho forecloses this theory of

relief. The Court acknowledged that “[e]xcessive partisanship in districting leads to results that

reasonably seem unjust,” id. at 2506, but concluded that such claims “present political questions

beyond the reach of the federal courts,” id. at 2506-07. “There are no legal standards discernible

in the Constitution for making such judgments, let alone limited and precise standards that are

clear, manageable, and politically neutral,” it reasoned. Id. at 2500.



                                                  10
       The consequence of the Supreme Court’s ruling is not disputed by the parties. This claim

cannot proceed.

               2.      Racial Gerrymandering

       The plaintiffs next allege that the Supervisors discriminated on the basis of race in

violation of the Fourteenth Amendment.

       “[T]he basic principle is straightforward: Racial and ethnic distinctions of any sort are

inherently suspect and thus call for the most exacting judicial examination. . . . This rule obtains

with equal force regardless of the race of those burdened or benefited by a particular

classification.” Miller v. Johnson, 515 U.S. 900, 904 (1995) (quotation marks and citations

omitted). In the voting rights context, this means that “redistricting legislation that is so bizarre

on its face that it is unexplainable on grounds other than race, demands the same close scrutiny

that we give other state laws that classify citizens by race.” Id. at 905 (quotation marks and

citation omitted).

       The particular legal standard is as follows:

       In Arlington Heights, the Supreme Court set out five nonexhaustive factors to
       determine whether a particular decision was made with a discriminatory
       purpose, and courts must perform a sensitive inquiry into such circumstantial
       and direct evidence of intent as may be available. Those factors include: (1) the
       historical background of the decision, (2) the specific sequence of events leading
       up to the decision, (3) departures from the normal procedural sequence, (4)
       substantive departures, and (5) legislative history, especially where there are
       contemporary statements by members of the decision-making body. Legislators’
       awareness of a disparate impact on a protected group is not enough: the law must
       be passed because of that disparate impact. The challengers bear the burden to
       show that racial discrimination was a substantial or motivating factor behind
       enactment of the law; if they meet that burden, the burden shifts to the law’s
       defenders to demonstrate that the law would have been enacted without this factor.

Veasey v. Abbott, 830 F.3d 216, 230–31 (5th Cir. 2016) (en banc) (quotation marks and citations

omitted) (emphasis in original).



                                                  11
         In this case, the crux of the plaintiffs’ race discrimination claim was the statements of the

Supervisors—two contemporaneous and one older—and the departures from the normal

procedural sequences. We begin with the statements.

         Review of the video of the February 28 meeting shows that Supervisor Graham’s

comment about “not running to lose” has been taken out of context. At minute 55 of the

recording, he was asked whether a Republican would have a chance running in his District—not

whether a white person would have a chance. Supervisor Graham’s response was entirely

partisan, not racial.

         Next is Supervisor Smith’s remark that “this is a black county. We have black leadership.

We’re going to hire black people. We’re going to elect black people. Just get over it.” The Court

will assume without finding that the comment was made. Even then, it is not possible to

determine whether it was a simple statement of fact or evidence of race discrimination. In

common terms—if we are speaking plainly, like regular people—Hinds County is “a black

county.” It does have black leadership. Statistically speaking, it will hire black people and elect

black people.10

         The Fifth Circuit has been very cautious about when to interpret legislators’ statements as

racist statements, because “[p]roving the motivation behind official action is often a problematic

undertaking.” Veasey, 830 F.3d at 230.11 In speaking about a legislature, for example, the

appellate court has endorsed the Supreme Court’s statement that “[w]hat motivates one legislator


10
   Mississippi’s population is dispersed in ways that results in casual references to “black” or “white” counties. For
example, plainly speaking, one may describe Tishomingo County as a “white” county, since more than 95% of its
citizens are white, and Jefferson County as a “black” county, as more than 85% of its residents are African-
American. See IndexMundi, Mississippi White Population Percentage, 2013 by County, https://www.
indexmundi.com/facts/united-states/quick-facts/mississippi/white-population-percentage#map (last visited Jan. 8,
2020); IndexMundi, Mississippi Black Population Percentage, 2013 by County, https://www.indexmundi.com
/facts/united-states/quick-facts/mississippi/black-population-percentage#map (last visited Jan. 8, 2020).
11
   As a dissent explained, “inflammatory and unsupportable charges of racist motivation poison the political
atmosphere and tarnish the images of every legislator.” Veasey, 830 F.3d at 281–82 (Jones, J., dissenting).

                                                          12
to make a speech about a statute is not necessarily what motivates scores of others to enact it.”

Id. at 233 (citation omitted).

         Perry’s offense is understandable. No one likes being told to “get over it.”12 But a

discourteous statement is not necessarily a racist statement. A belief that “the law was passed

with a discriminatory purpose” is not enough to sustain a claim. Id. at 234.

         The last direct evidence supporting the constitutional claim concerns the 2008 exchange

between Supervisors Fisher and Anderson. As described above, Supervisor Fisher asked, “Why

do we have a minority contractor here? Are they paid?” Supervisor Anderson responded, “It

doesn’t matter who does the work as long as a black man gets paid.”

         The parties skirmished about minority contracting throughout the hearing. The Court

suspects that it is part of a larger battle with more moving parts than were brought to light in this

suit concerning redistricting. Nevertheless, the Court finds that Supervisor Fisher’s statements

were insensitive – it is obvious why governments have minority contracting programs, and

obvious that they should be paid like any other contractor – and that Supervisor Anderson’s was

in fact racially discriminatory. Claiming that nothing else matters as long as a member of a

particular race is paid is the very definition of racism.

         There is little evidence that Supervisor Anderson’s 2008 remark had any impact on the

2011 redistricting, however, much less the minority contracting program itself. Supervisor

Calhoun explained at the hearing before this Court that the data on “total dollars spent” show that

Hinds County “spend[s] far more monies with the white-majority vendors, suppliers and



12
  Saying “get over it” is dismissive of criticism and tends to be counterproductive, as it prolongs the controversy.
See, e.g., Toluse Olorunnipa, ‘Get over it’: Mulvaney’s Twin Admissions put Trump at the Center of Emoluments
and Ukraine Controversies, Wash. Post, Oct. 17, 2019 (“Mulvaney’s retort to those charges came in a three-word
mantra that now forms the central theme of the White House impeachment response: ‘Get over it.’”); Adam Liptak,
Antonin Scalia, Justice on the Supreme Court, Dies at 79, N.Y. Times, Feb. 13, 2016 (“He was often asked about
the Bush v. Gore decision at public appearances. His stock response: ‘Get over it.’”).

                                                         13
consultants or what have you than we do blacks.” It is simply too difficult to credit that

Supervisor Anderson’s inappropriate statements had any bearing, on anything, to sustain this

claim of racial discrimination in violation of the Constitution.

       What remains is the plaintiffs’ procedural objection, which they have also articulated as

independent state-law causes of action. The plaintiffs’ theory under Mississippi’s Open Meetings

Act is discussed in full below—and the Court believes it has merit. (The plaintiffs’ procedural

objections under Mississippi’s Election Code, also discussed below, cannot be sustained.)

       Crediting the plaintiffs’ Open Meeting Act violation as supporting one of the Arlington

Heights factors, though, nevertheless leaves a record with inadequate evidence of

unconstitutional race discrimination. The redistricting of Hinds County’s five Districts is not

close to being so bizarre that it must be explained by racial discrimination, nor have the plaintiffs

put on statistical proof of such. Accordingly, this claim too cannot proceed.

               3.      Section 2 of the Voting Rights Act

       A political subdivision violates § 2 of the Voting Rights Act:

       if, based on the totality of circumstances, it is shown that the political processes
       leading to nomination or election in the State or political subdivision are not equally
       open to participation by members of a class of citizens protected by subsection (a)
       in that its members have less opportunity than other members of the electorate to
       participate in the political process and to elect representatives of their choice.

52 U.S.C. § 10301(b). “The essence of a § 2 claim is that a certain electoral law, practice, or

structure interacts with social and historical conditions to cause an inequality in the opportunities

enjoyed by black and white voters to elect their preferred representatives.” Thornburg v. Gingles,

478 U.S. 30, 47 (1986).

       The plaintiffs must begin by proving the three Gingles requirements. First is that “the

racial group is sufficiently large and geographically compact to constitute a majority in a single-



                                                 14
member district.” League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 425 (2006)

(quotation marks and citation omitted). Second, the plaintiffs must prove that “the racial group is

politically cohesive.” Id. The third requirement is that “the majority votes sufficiently as a bloc to

enable it usually to defeat the minority’s preferred candidate.” Id. (brackets and ellipses omitted).

“[T]he Gingles factors cannot be applied mechanically and without regard to the nature of the

claim.” Voinovich v. Quilter, 507 U.S. 146, 158 (1993).

       If these three factors are established, courts are then to consider “the Senate factors”:

       1.      The extent of any history of official discrimination in the state or political
               subdivision that touched the right of the members of the minority group to
               register, to vote, or otherwise to participate in the democratic process;

       2.      The extent to which voting in the elections of the state or political
               subdivision is racially polarized;

       3.      The extent to which the state or political subdivision has used unusually
               large election districts, majority vote requirements, anti-single shot
               provisions, or other voting practices or procedures that may enhance the
               opportunity for discrimination against the minority group;

       4.      If there is a candidate slating process, whether the members of the minority
               group have been denied access to that process;

       5.      The extent to which members of the minority group in the state or political
               subdivision bear the effects of discrimination in such areas as education,
               employment and health, which hinder their ability to participate effectively
               in the political process;

       6.      Whether political campaigns have been characterized by overt or subtle
               racial appeals; [and]

       7.      The extent to which members of the minority group have been elected to
               public office in the jurisdiction.

Gingles, 478 U.S. at 36–37 (quotation marks and citations omitted). The Senate factors are

“neither comprehensive nor exclusive,” and “there is no requirement that any particular number




                                                 15
of factors be proved, or that a majority of them point one way or the other.” Id. at 45 (quotation

marks and citation omitted).

           In requiring federal courts to consider the totality of circumstances, Congress has
           made clear that, again in the [Supreme] Court’s words, whether the political
           processes are equally open depends upon a searching practical evaluation of the
           past and present reality and on a functional view of the political process. At the
           same time, federal courts are reluctant to interfere with legislative decisions,
           especially when they are decisions by state or local legislative bodies, and when the
           decisions concern issues as sensitive as those regarding who votes, how they vote,
           and what districts they vote in.

Patino v. City of Pasadena, 230 F. Supp. 3d 667, 674–75 (S.D. Tex. 2017) (quotation marks and

citations omitted).

           In this case, the § 2 claim fails at the third Gingles factor.

           Set aside for a moment that white persons in Hinds County have historically not been

prevented from voting in the manner that African-Americans obviously were. See, e.g.,

Mississippi State Chapter, Operation Push, Inc. v. Mabus, 932 F.2d 400, 402 (5th Cir. 1991)

(“Mississippi has a long history of using voter qualifications and registration procedures to

impede black citizens’ participation in the political process.”). That is not the threshold question.

The issue today is that the plaintiffs have not established, either by publicly available evidence or

expert statistical analysis, that African-American voters in Hinds County vote sufficiently as a

bloc to usually to defeat white voters’ preferred candidate.

           We start with the evidence observable to any informed person paying attention.13 The

number of white County-level elected officials has substantially decreased in the years since this

case was filed. It is not obvious whether that happened as a result of the redistricting or of other

factors.




13
     The Court will take judicial notice of who has been elected to office in Hinds County in the intervening years.

                                                            16
         Commissioner Avery had won in 2004 and 2008 as a white Republican. She may have

lost in 2012 because of the voters’ perception of disarray mentioned earlier,14 or because she

failed to make any effort to campaign. Statistical evidence submitted by the plaintiffs after the

election, however, showed that it was not due to the redistricting. Even if Commissioner Avery

had run in 2012 in a district without Precincts 39 and 41—i.e., even if there had been no

redistricting—her opponent would have won with 50.8% of the vote.

         Other departures of white elected officials are readily explainable by non-racial reasons.

Circuit Clerk Barbara Dunn retired after a long career in the public eye. Her base of support

turned out and helped install her deputy of 18 years, Zach Wallace, who is black, as the new

Clerk.15 Commissioner Cochran lost in 2015 by 112 votes.16 Constable Lewis lost in 2015 by

211 votes, in a race with a third-party candidate who siphoned off 215 votes.17 Judge Skinner

won reelection in 2014,18 then declined to run again in 2018. He instead threw his hat into the

ring for a Mississippi Court of Appeals spot, which meant he ran in a district covering one-fifth

of the state rather than just one county.

         Until the most recent election cycle, District Four has continuously elected a white

Republican to its Justice Court seat (Judge Morton).19 Judge Morton did not seek reelection. In

the race for that open seat, Kenny Lewis, a Democrat, defeated his Republican opponent, Tiffany


14
   Of the three Election Commissioners to face a challenge in November 2012, voters replaced two of them:
Commissioner Avery and Commissioner Clark, a black man. See WAPT, supra note 4.
15
   Perry admitted that Dunn had defeated black opponents in the Democratic primary and the general elections.
Similar testimony was presented about Malcolm McMillin, Charles Barbour, Nicki Boland, and Lloyd Paxton.
16
   Longtime Hinds County Election Commissioner loses race, WJTV, Nov. 21, 2016, https://www.wjtv.com
/news/longtime-hinds-county-election-commissioner-loses-race/.
17
   Jimmie E. Gates, Hinds constable contests election, Clarion-Ledger, Nov. 24, 2015, https://www.clarionledger
.com/story/news/2015/11/24/longtime-constable-contests-election/76312814/.
18
   Skinner lead both of his African-American opponents, one of whom was a former Circuit Judge, appointed by a
popular Republican governor, in the general election and he defeated that opponent in the run-off election. See
Hinds County, Past Election Results (Nov. 25, 2014), http://www.co.hinds.ms.us/pgs/apps/electionresults.asp.
19
   Justice Court Judges run for office with partisan affiliations. See Miss. Code Ann. § 23-15-297(e); see also State
of Mississippi Judiciary, Admin. Office of Courts, About the Courts, https://courts.ms.gov/aboutcourts/
aboutthecourts.php (“Justice Court judges are the only Mississippi judges elected in partisan races.”).

                                                          17
Horton-Williams, 63%-37%. Both candidates are African-American. And for many decades, up

until two months ago, District Four continuously elected a white Republican to represent it on

the Board of Supervisors. We do not know whether Supervisor Mike Morgan lost in November

2019 because he changed his party affiliation to run as an Independent rather than as a

Republican,20 or because of the redistricting. Since the Democratic candidate won these two

elections, the plaintiffs may now have a stronger § 2 theory—they will be able to point to losses

in District Four’s Justice Court, Supervisor’s, and Election Commissioner’s races. Today’s

outcome does not foreclose that (or some other) showing.

         The racial distribution of central Mississippians has seen substantial changes in recent

years. The record shows that in the 10 years between the 2000 and 2010 Censuses, for example,

the black population of Hinds County increased by approximately eight percentage points. The

Court suspects that that population shift has continued as white persons move to Madison and

Rankin Counties. There is not sufficient evidence that the reduction of white persons elected to

County-wide office is due to the redistricting as opposed to these demographic shifts.21

         Plaintiffs did have another avenue by which to prove a violation of the Voting Rights

Act. In § 2 cases, plaintiffs can combat the allure of conventional wisdom, and thus prove their

theory of racial bloc voting, by introducing expert testimony of a statistical pattern of election



20
   This possibility accords with the analysis of the defendants’ statistical expert, who explained that white voters in
Hinds County “voted much less along the lines of race and voted more along the lines of political party.” Morgan,
however, told a newspaper reporter that he lost because of Democratic turnout and not race. He explained that at the
top of the ballot the year he was first elected, the Democratic candidate running for Governor was a truck driver
running against a popular incumbent Governor. In the most recent election, though, a popular Democratic Attorney
General was running for the gubernatorial seat in a hotly-contested race, and a Democratic Jackson City Council
member was running for an open seat of the Public Service Commission district which contained Morgan’s district.
Gates, Party or race?, supra note 1.
21
   The legislative race of House District 64 is illustrative. All but one of its precincts lies in Hinds County. Since
1987, Republican Bill Denny represented the area. In 2011, Denny defeated Democrat Dorsey Carson by about 13
points. No one ran against Denny in 2015. In 2019, however, a political newcomer, Democrat Shanda Yates,
defeated the eight-term incumbent with 51% of the vote. Ashton Pittman, It’s Official: Dem Shanda Yates Ousts 32-
Year Republican in Mississippi House, Jackson Free Press, Nov. 18, 2019.

                                                          18
results. The Fifth Circuit has, in fact, held in these cases that “a party must ‘fine tune’ any

statistical proof offered to prove discrimination.” Mabus, 932 F.2d at 410 (emphasis added).

Although the degree of fine-tuning is not clear, other precedent confirms the principle that

statistical evidence is critical to a successful showing. See Veasey, 830 F.3d at 250–51

(describing the “four distinct methods of analysis” utilized by the plaintiffs, as well as the expert

testimony proffered by the State).

        For whatever reason, Plaintiffs chose not to invest in this type of evidence. Instead, Perry

brought a significant amount of credible information about Hinds County and Mississippi

elections to the witness stand. He has a facility with summary statistics. Yet there is a material

difference between summary statistics and the kind of specialized analysis—be it a regression or

even a t-test—conducted by academics and statisticians who testify as experts in voting cases.

See, e.g., id.; Thomas v. Bryant, 938 F.3d 134, 160 n.126 (5th Cir.) (collecting cases for the

proposition that “[ecological inference] analysis is widely recognized and accepted in voting

cases”), reh’g en banc granted, 939 F.3d 629 (5th Cir. 2019); Monroe v. City of Woodville,

Miss., 881 F.2d 1327, 1331 (5th Cir. 1989), opinion corrected on reh’g, 897 F.2d 763 (5th Cir.

1990) (criticizing plaintiffs’ expert for the “failure to provide a test of statistical significance”).

Perry does not have that level of expertise, and did not conduct a statistically significant analysis

showing that African-American voters in Hinds County vote sufficiently as a bloc to usually to

defeat white voters’ preferred candidate. Nor did the plaintiffs designate an expert to counter the

defendants’ statistical expert, Dr. D’Andra Orey, who conducted ecological regression and

ecological inference analyses for Hinds County.

        For these reasons, the § 2 claim must also be dismissed.




                                                   19
                 4.      Other Federal Issues

          The plaintiffs’ Amended Complaint presses other concerns related to federal law,

namely, an alleged 2,900-person undercount by the U.S. Census at three local universities, the

Supervisors’ failure to submit all proposed plans to the Department of Justice, and the

Supervisors’ failure to submit accurate information to the Department of Justice. The Amended

Complaint presents these issues as evidence of excessive partisanship but also demarcates them

as independent causes of action.

          Taking all of these concerns as true, it is not obvious how federal law can remedy them in

this suit. Testimony revealed that any undercount must be (and so far has not been) taken up with

the U.S. Census Bureau, which is not a party to this action. And the concerns about the

Department of Justice raise a question about the adequacy of the federal government’s Voting

Rights Act preclearance process—a process which does not exist anymore, and arguably was not

legally binding from summer 2006-onward. See Shelby Cty., Ala. v. Holder, 570 U.S. 529

(2013).

          For these reasons, the Court is not confident that anything can be done about these issues

under federal law, at least with these parties. That said, the undersigned does think that the

Supervisors’ actions with respect to the Department of Justice’s inquiries have some bearing on

the plaintiffs’ state-law claims, and will return to them in the below discussion.

          B.     State Claims

          Precedent suggests that the undersigned should proceed to adjudicate the plaintiffs’ state-

law claims. See Brookshire Bros. Holding v. Dayco Prod., Inc., 554 F.3d 595, 602 (5th Cir.

2009); Mendoza v. Murphy, 532 F.3d 342, 347 (5th Cir. 2008). That analysis is below.




                                                  20
               1.      Open Meetings Act

       The Mississippi Legislature has determined “that the formation and determination of

public policy is public business and shall be conducted at open meetings except as otherwise

provided herein.” Miss. Code Ann. § 25-41-1. The State’s Open Meetings Act defines “meeting”

as “an assemblage of members of a public body at which official acts may be taken upon a

matter over which the public body has supervision, control, jurisdiction or advisory power,

including an assemblage through the use of video or teleconference devices that conforms to

Section 25-41-5.” Id. § 25-41-3(b).

       The statute continues,

       An agenda and materials that will be distributed to members of the public body and
       that have been made available to the staff of the public body in sufficient time for
       duplication and forwarding to the members of the public body shall be made
       available to the public at the time of the meeting. Votes taken during any meeting
       conducted through teleconference or video means shall be taken in a manner that is
       clearly audible or visible to all members of the public body and to members of the
       public present at the public location.

Id. § 25-41-5(3).

       “The Open Meetings Act was enacted for the benefit of the public and is to be construed

liberally in favor of the public. The philosophy of the Open Meetings Act is that all

deliberations, decisions and business of all governmental boards and commissions, unless

specifically excluded by statute, shall be open to the public.” Hinds Cty. Bd. of Sup’rs v.

Common Cause of Mississippi, 551 So. 2d 107, 110 (Miss. 1989) (quotation marks and citations

omitted).

       In this case, the video of the Supervisors’ February 21 work session reveals objections

from members of the public as to the process by which the Board decided to redistrict. There




                                                 21
were no handouts provided at that work session, and citizens were upset that information was

posted to the County’s website only earlier that day.

       These procedural concerns were not fixed in the intervening week; citizens voiced similar

objections at the February 28 meeting. When Supervisor Fisher – dialing in from Afghanistan –

expressed concern that Johnson’s recommended plans were not posted online, after an awkward

silence, County staff were forced to concede that Map 1 was not there. One member of the public

stood up and objected that this was the first time anyone had seen the plans; no one had had time

to digest them. Another member of the public agreed, saying the maps had not been provided at

the prior week’s planning session. A Supervisor tried to explain that the maps were completed

over the intervening weekend, but then couldn’t explain why Map 1 wasn’t on the website.

Rosemary Aultman, the then-Mayor of Clinton, stood up and explained how unfair it was that

the maps had not been provided for advance public review.

       This evidence indicates that Hinds County’s failure to inform the public about Maps 1-4

before February 28 violated the spirit of the Open Meetings Act. The Court cannot, however,

conclude that the County violated the letter of the Act, as the statute requires only that materials

“be made available to the public at the time of the meeting.” Miss. Code Ann. § 25-41-5(3)

(emphasis added). The videos of the February 28 meeting show that the County did print and

display large-format versions of Maps 1-4 for the public to review at the meeting.

       Even if there was no technical violation of the Open Meetings Act in that respect, the

Supervisors violated the Act during the recess of the February 28 meeting. Mississippi law is

clear that “‘deliberations . . . that go into the making of’ public policy are to be open to the

public.” Mayor & City Council & City of Columbus v. Commercial Dispatch, 234 So. 3d 1236,

1240 (Miss. 2017) (quoting Miss. Code Ann. § 25-41-1). The Court credits the party admission



                                                  22
of Supervisor Calhoun, as relayed through Perry’s testimony, that “[w]hen we went into recess,

we all agreed that we were going to go back out and [Supervisor] Doug Anderson was going to

make the motion to adopt plan 3.” That is a prototypical violation of sunshine laws.

         The County may object to this finding and assert that any agreement was immaterial

because Supervisor Calhoun changed her mind and moved to adopt Plan 1. That does not help

the County. The violation of State law was complete when the Supervisors went behind closed

doors and held “deliberations that ‘go into making’ or ‘lead to’ public policy . . . at a gathering of

board members.” Id. Those deliberations were not open to the public, and it cannot be seriously

argued that they met some other exemption within the Open Meetings Act, such as the

exemption for social gatherings. See Gannett River States Pub. Corp. v. City of Jackson, 866 So.

2d 462, 467 (Miss. 2004).

         To be fair and thorough, Supervisor Calhoun denies having said this to Perry and further

denies having a private meeting. But Perry’s testimony was very specific, and a private meeting

would be consistent with the County’s dissembling in its § 5 preclearance communications to the

Department of Justice. Recall that County officials told DOJ that they didn’t have a copy of

Perry’s map—but they had refused to take a copy of Perry’s map when he offered it at the

meeting. The County then characterized the citizen who took the videos of the work session and

redistricting meeting as a “Republican operative,” as if that should somehow discourage DOJ’s

viewing of them. Since these videos are unedited and speak for themselves, the videographer’s

party affiliation is entirely gratuitous.22 Lastly, the County’s submissions to the Department of

Justice contained a number of inaccuracies. Though these issues are not a basis for liability under



22
  “[T]he spirit of the [Open Meetings] Act is that a citizen spectator, including any representative of the press, has
just as much right to attend the meeting and see and hear everything that is going on as has any member of the board
or commission.” Hinds Cty., 551 So. 2d at 110 (citations omitted).

                                                         23
current federal law, they have bearing on whether the County sought to hide or discourage

meaningful review of its redistricting process.

       For these reasons, the Court concludes that Hinds County violated the Mississippi Open

Meetings Act on February 28, 2011.

               2.      Mississippi Election Code

       Next, the plaintiffs contend that Hinds County violated the Mississippi Election Code

when it failed to provide sufficient information about its redistricting to the Mississippi Secretary

of State. They point to three Code sections.

       First, Mississippi law requires each Board of Supervisors to “notify the Office of the

Secretary of State of the boundary of each supervisors district, sub-precinct and voting precinct

as then fixed and shall provide the office a legal description and a map of each supervisors

district, sub-precinct and voting precinct and shall indicate the voting place in each such district.”

Miss. Code Ann. § 23-15-281(1). Second, when redistricting occurs, state law requires the

Supervisors to “notify the Office of the Secretary of State and provide the Office of the Secretary

of State a legal description and a map of any boundary change. No change shall be implemented

or enforced until the requirements of this section have been met.” Id. § 23-15-283(1). Finally, “as

soon as practicable after any change is made in any supervisors district, sub-precincts, voting

precinct or any voting place, the board of supervisors shall cause the change to be entered on the

minutes of the board in such manner as to be easily understood.” Id. § 23-15-285. Westlaw

indicates that these statutes have never been analyzed by a court of law in any detail.

       The record evidence for and against these allegations is scant. According to Exhibit D-5,

however, on September 20, 2012, Hinds County’s attorney sent Assistant Secretary of State for

Elections W. Heath Hillman a letter describing the County’s new redistricting plan “[i]n



                                                  24
accordance with Mississippi Code Sections 23-15-281 and 23-15-283, et seq.” The enclosures

referenced in the letter do not appear to be in evidence. The plaintiffs have not submitted any

evidence contradicting this letter. As a result, they do not have enough evidence to prove that the

County is out of compliance with the Election Code for any failure to communicate with the

Secretary of State’s office.

       The plaintiffs’ remaining argument is that the County’s redistricting failed to comply

with § 23-15-285’s mandate that changes be published on the minutes “in such manner as to be

easily understood.” The plaintiffs contend that legal descriptions would have been better than the

maps the Supervisors attached to the minutes.

       The Court must respectfully disagree. Maps are perhaps the simplest, easiest means for

members of the public to understand how electoral changes apply to them, and are superior (for

this purpose, at least) than formal legal descriptions. This bundle of claims must be dismissed.

       C.      Remedies

       Federal courts do not often order a remedy for a violation of Mississippi’s Open Meetings

Act. Such claims are usually adjudicated by a Chancery Court or the Mississippi Ethics

Commission. See Miss. Code Ann. § 25-41-15. But for the length of time this case has been here,

this Court would likely have declined supplemental jurisdiction over this claim in deference to

those bodies. Yet here we are.

       The Mississippi Supreme Court has held that a violation of the Open Meetings Act “may

subject a board to an injunction or writ of mandamus,” but does “not void the actions” of the

board taken at the meeting. Shipman v. N. Panola Consol. Sch. Dist., 641 So. 2d 1106, 1116

(Miss. 1994). The scope of the injunction or writ is not entirely clear, but in one case the court

affirmed an order requiring “the Mayor and the City Council to refrain from further violations



                                                 25
and comply strictly with the Act.” Commercial Dispatch, 234 So. 3d at 1238 (quotation marks

and brackets omitted) (emphasis added).23

         The undersigned is not sure it is appropriate for a federal court to issue an open-ended

injunction against a local governmental entity to require compliance with state law. Fortunately,

there appears to be an additional path of remedies in these cases.

         According to the Mississippi Court of Appeals, “[i]f the court finds that a public body has

willfully and knowingly violated the provisions of this chapter, the court may impose a civil

penalty upon the public body in a sum not to exceed $100 plus all reasonable expenses incurred

to bring suit to enforce the Act.” LaCroix v. Marshall Cty. Bd. of Sup’rs, 28 So. 3d 650, 661 n.14

(Miss. Ct. App. 2009) (quotation marks and citation omitted).

         Pursuant to this law, this Court expressly finds that the defendants’ violation of the Open

Meetings Act was willful and knowing. A $100 civil penalty is ordered and the plaintiffs shall

receive the expenses and attorney’s fees they reasonably incurred on this claim.

IV.      Conclusion

         The plaintiffs are granted relief on their claim under Mississippi’s Open Meetings Act.

The remainder of their claims are dismissed. A Final Judgment shall issue shortly.

         The plaintiffs’ motion for attorney’s fees (with supporting evidence) is due in 21 days.

         SO ORDERED, this the 8th day of January, 2020.

                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE




23
   If the public body subsequently violates that order, a finding of contempt is warranted and attorney’s fees may be
awarded. Compare Common Cause, 551 So. 2d at 125 (awarding “fair and reasonable attorney’s fees” to the
plaintiffs where the public officials had violated a Chancery Court injunction) with Bd. of Trustees of State
Institutions of Higher Learning v. Mississippi Publishers Corp., 478 So. 2d 269, 282 (Miss. 1985) (disallowing
attorney’s fees); accord In re: Phil Wolfe, 2001 WL 283621 (Miss. A.G. op. Feb. 1, 2001).

                                                         26
APPENDIX A
